                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JACK CHARLES FUQUA,

               Petitioner,                           Civil Case Nos. 17-12846, 17-12847
v.                                                   Criminal Case Nos. 13-20066, 13-20516
                                                     Honorable David M. Lawson
UNITED STATES OF AMERICA,

               Respondent.
                                             /

             ORDER VACATING JUDGMENTS AND DENYING MOTIONS
             FOR DISCOVERY AND MOTIONS TO VACATE SENTENCES

       The petitioner was indicted in two separate criminal cases with related charges of drug

trafficking and firearm possession. Pursuant to a Rule 11 plea agreement, the cases were

consolidated for a global resolution, and the defendant subsequently entered a guilty plea. On

October 7, 2014, the previously assigned district judge sentenced the defendant in both cases to

136 months in prison. In August 2017, the defendant filed a motion to vacate his sentence under

28 U.S.C. § 2255 and a motion for discovery. The motion challenged the judgments entered in

both matters, and it was filed identically under both docket numbers. On October 31, 2018, the

Court issued an opinion and judgment addressing all of the arguments raised in the motion, finding

that the challenge was without merit as to both judgments. However, although the opinion

adjudicated the claims as they related to both cases, it was docketed under only one of the related

docket numbers.     After the matter was reassigned to the undersigned, the Court issued a

perfunctory order and judgment denying relief in the still-pending matter.         The petitioner

subsequently informed the Court that he never received notice of the judgment entered in the other

case in 2018, and he filed a motion for relief from judgment asking the Court to vacate and reenter

the judgments so that he could have the opportunity timely to file an appeal.
       The Court finds that in the interests of justice and in order to correct the procedural error

whereby judgment was not properly issued in the affected matters, and because the petitioner never

received notice of the judgment that was issued, the previously issued judgments should be vacated

and reissued in the coordinated manner originally intended by the Court. See Fed. R. Civ. P. 60(a)

(“The court may correct a clerical mistake or a mistake arising from oversight or omission

whenever one is found in a judgment, order, or other part of the record. The court may do so on

motion or on its own, with or without notice.”). This order shall be entered in both affected matters

and judgments shall enter separately in each case.

       Accordingly, it is ORDERED that the petitioner’s motions for relief from judgment (No.

13-20516, ECF No. 48, 49) are GRANTED.

       It is further ORDERED that the judgments entered on October 31, 2018 (No. 13-20066,

ECF No. 82), and on January 15, 2020 (No. 13-20516, ECF No. 47), are VACATED.

       It is further ORDERED, for the reasons stated in the October 31, 2018 opinion of the Court

issued under docket number 13-20066 (ECF No. 81), that the petitioner’s motions to vacate

sentence (No. 13-20066, ECF No. 71; No. 13-20516, ECF No. 41) and motions for discovery (No.

13-20066, ECF No. 70; 13-20516, ECF No. 40) are DENIED.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: March 31, 2020


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first-class U.S. mail on March 31, 2020.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -2-
